ORDER

HAIGHT, District Judge:
In my Memorandum Opinion and Order dated July 18, 1989, 737 F.Supp. 1289, Franklin Siegel, Esq.’s name was erroneously left out as one of the attorneys for Plaintiff Class. The Appearances of Counsel are hereby corrected to read as follows:

APPEARANCES:

ATTORNEYS FOR PLAINTIFF CLASS:
FRANKLIN SIEGEL, ESQ.
56 Thomas Street
New York, N.Y. 10013 ■
MARTIN R. STOLAR, ESQ.
350 Broadway — Suite 1207
New York, N.Y. 10013
JETHRO M. EISENSTEIN, ESQ.
100 Maiden Lane
New York, N.Y. 10038
PAUL G. CHEVIGNY, ESQ.
40 Washington Square South
' New York, N.Y. 10012
ARTHUR EISENBERG, ESQ., OF COUNSEL
New York Civil Liberties Union
132 West 43rd Street
New York, N.Y. 10036
ATTORNEY FOR CERTAIN PLAINTIFF CLASS MEMBERS:
JONATHAN C. MOORE, ESQ.
396 Broadway — Suite 601
New York, N.Y. 10013
ATTORNEYS FOR INTERVENORS:
JOAN GIBBS, ESQ.
STEPHANIE Y. MOORE, ESQ.
MARGARET RATNER, ESQ.
Center for Constitutional Rights
666 Broadway, 7th Floor
New York, N.Y. 10012
■ ESMERALDA SIMMONS, ESQ.
WENDY BROWN, ESQ.
Medgar Evers College
Center for Law and Social Justice
1473 Fulton Street
Brooklyn, N.Y. 11216
ATTORNEYS FOR DEFENDANTS: '
■■ PETER L. ZIMROTH
CORPORATION COUNSEL OF THE CITY OF NEW YORK
100 Church Street
New York, N.Y. 10007 '
OF COUNSEL:
DANIEL TURBOW, ESQ.
■ TAI PARK, ESQ.
On page 1302 of the July 18 Memorandum Opinion and Order the first line is hereby corrected to read as follows:
said; but a broad division of the “generally” proscribed and permitted,
It is SO ORDERED.